Citation Nr: 0706520	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and caregiver


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
which denied service connection for PTSD.  In June 2005, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  The Board remanded 
the appeal for further development in October 2005.  
Unfortunately, for reasons expressed below, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  VA will 
notify the appellant if further action is required.


REMAND

The veteran has a VA diagnosis of PTSD (February 1999 VA 
examination), and has been treated for PTSD since 1996.  He 
reports two in-service stressor events: (1) witnessing the 
drowning of fellow servicemen and recovery of bodies in an 
accident during maneuvers near Camp Pendleton, California; 
and (2) being demoted after refusing a sexual advance from 
his sergeant.  The Board previously remanded the case in 
October 2005 for additional development, including specific 
actions to attempt to verify the drowning incident.  As 
pointed out by the veteran's representative in December 2006, 
letters requesting verification were to be sent to both the 
Commandant of the Marine Corps, and the Marine Corps 
Historical Center.  However, the file reflects that the 
letter was sent only to the Commandant of the Marine Corps, 
and there is no explanation as to why the Marine Corps 
Historical Center was not also contacted.  Remand 
instructions of the Board are neither optional nor 
discretionary, and full compliance is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The veteran's representative also contends that the search 
for records should encompass a broader period than from 
September to December 1955, as the veteran has stated that 
the incident occurred in 1954 or 1955.  Stressor verification 
requires some specificity as to the dates the purported 
events occurred.  The time period encompassed by the search 
was arrived at as the result of a detailed discussion with 
the veteran at his hearing, including his firm belief that it 
was close to the date of the USMC anniversary, November 10.  

Nevertheless, a detailed review of the personnel records 
discloses that the name of the veteran's Commanding Officer 
who signed his record of service from July 1954 to January 
1955 was Major [redacted], whose name has previously been 
thought to be "[redacted]," "[redacted]," or even "[redacted]."  The 
veteran claims that this officer, along with six others, was 
drowned in an incident he witnessed and that he then assisted 
in the recovery of the bodies.  The death while on active 
duty of an individual known to be a Commanding Officer 
connected to Company A of the 1st Marine Division, 3rd 
Amphibian Tractor (AMTRAC) Battalion, in Camp Pendleton, 
California, for a period of time extending at least from July 
31, 1954 to January 31, 1955, ought to be a matter which can 
be verified fairly easily.  If it is established this 
individual died between January 31, 1955 (the latest date of 
his signature as the veteran's CO) and February 1, 1956 (when 
the veteran departed for Japan), information regarding the 
death should be obtained.  

The veteran contends that the officer died during an 
accidental sinking of an amphibious vehicle during training 
maneuvers with the USMC near Camp Pendleton, when an 
amphibious tractor or AMTRACT flipped over in the high surf 
and sank.  He states that he himself aided in recovery 
efforts.  If it is verified that the officer did die in these 
circumstances, the records of the incident should be 
obtained, and compared with the veteran's records and 
history.   

In statements made in 1998, the veteran indicated the 
accident took place during the filming of "To Hell and Back."  
Although this movie was first released in August 1955, the 
Board has been unable to verify that any filming took place 
the vicinity of Camp Pendleton or Delmar.  Instead, according 
to the IMDb, filming locations were in Washington State.  
Therefore, the attempts to verify the veteran's reported 
stressors should focus on the purported accidental drowning 
of individuals including his CO.  

With respect to the other stressor claimed by the veteran, 
specifically, that he rejected a sexual advance made by his 
Sergeant, who subsequently demoted him, he was sent a 
development letter in 1999 requesting additional information.  
Since the content of such standard letters has changed over 
the past few years and he never responded, he should be sent 
another letter in accordance with 38 C.F.R. § 3.304(f)(3), 
the regulation regarding claims based on personal assault and 
the method of developing such cases.  See Patton v. West, 12 
Vet. App. 272 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Verify, with the Commandant of the 
Marine Corps, (Headquarters United States 
Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA 22134-5030), the 
Marine Corps Historical Center, (Building 
58, Washington Navy Yard, Washington, D.C. 
20375-9580), or other appropriate source, 
whether Major [redacted], who was 
associated with the 1st Marine Division, 
3rd Amphibian Tractor Battalion, Company 
A, as the veteran's Commanding Officer for 
the period from July 31, 1954, to January 
31, 1955, died on active duty during the 
period from January 31, 1955, to February 
1, 1956.  

If such a death is confirmed, obtain 
information regarding the circumstances of 
his death, in particular, whether it 
involved his accidental drowning when an 
amphibious vehicle sank during maneuvers, 
as well as recovery efforts.  If the 
veteran is not mentioned, obtain all 
available unit information for the date(s) 
involved in the accident and recovery 
pertaining to Company A, 1st Marine 
Division, 3rd Amphibian Tractor Battalion.  

If the Major's death is not confirmed, 
complete the previously directed stressor 
verification attempts, i.e., contact the 
Marine Corps Historical Center, (Building 
58, Washington Navy Yard, Washington, D.C. 
20375-9580), and request verification of 
the veteran's claimed stressor event 
involving the accidental drowning of 
servicemen when an amphibious vehicle sank 
during maneuvers while the veteran was 
stationed at Camp Pendleton, California 
with the 1st Marine Division, 3rd 
Amphibian Tractor Battalion, Company A, 
which reportedly occurred some time in 
1955, most likely from September to 
December.  The names of the servicemen 
identified on a March 6, 2003 Report of 
Contact should be included as well.  If 
the retrieval specialist is unable to 
provide such information, he or she should 
be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  The 
Marine Corps Historical Center should be 
requested to certify the veteran's 
traumatic experience reported above, if 
applicable.

2.  Send the veteran a VA Form 21-0781a, 
Statement in Support of Claim for Service 
Connection for Post Traumatic Stress 
Disorder Secondary to Personal Trauma, and 
request that he complete it with as much 
specificity as possible.  The appellant 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  If the 
veteran provides information subject to 
verification, attempt to verify this 
information.  

3. If, and only if, an in-service stressor 
event is verified, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is as 
likely as not that he has PTSD (under DSM-
IV criteria) related to the verified 
event(s) in service.  The claims folder 
must be reviewed by the examiner.  The 
examiner should provide a complete 
rationale for any opinion given and should 
reconcile the opinion with the other 
medical evidence of record.

4. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

